DENSON, J.
This is a statutory action of ejectment, commenced against the terre-tenant. On motion of Theodore Land Company, a corporation, it was made a party defendant. From verdict and judgment in favor of the defendant, the plaintiff has appealed, and assigns for error the action of the court overruling her motion for a new trial.
The defense made was that of adverse possession under color of title. The proposition of law contended for by the appellant — that where two or more adjacent tracts of land are conveyed, and the grantor has title to only one of them, actual possession under the deed of one of the tracts will not extend to the other, as against the true owner — is not applicable here, for the reason that the evidence tends to show actual possession of the parcels in dispute, as well as of the other parcels conveyed. .
The ground contained in the motion for a new trial, “that the verdict is contrary to the evidence,” is the only one we can consider. The question involved is whether or not there is a palpable failure of the evidence to support the verdict. The evidence has been carefully read, and after due consideration we cannot conclude that there is such palpable failure. Consequently the judgment appealed from is affirmed. — Jones & Co. v. Tucker, 132 Ala. 315, 31 South. 21.
Affirmed.
Tyson, O. J., and Simpson and Andekson. JJ., concur.